Exhibit 10.5


SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of All Claims (“Separation
Agreement”) is made by and between Stitch Fix, Inc. (“Stitch Fix”) and Paul Yee
(“Employee”) with respect to the following facts:
A.    Employee is employed at-will by Stitch Fix.
B.    Employee’s employment Stitch Fix will cease effective January 3, 2020
(“Separation Date”). Stitch Fix wishes to reach an amicable separation with
Employee and assist Employee’s transition to other employment.
C.    The parties desire to settle all claims and issues that have, or could
have been raised, in relation to Employee’s employment with Stitch Fix and
arising out of or in any way related to the acts, transactions or occurrences
between Employee and Stitch Fix to date, including, but not limited to,
Employee’s employment with Stitch Fix or the termination of that employment, on
the terms set forth below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
1.Consideration
1.1    Separation Payment. In exchange for the promises set forth herein, Stitch
Fix agrees to provide Employee with a separation payment equal to four hundred
and forty thousand dollars ($440,000.00), less all appropriate federal and state
income and employment taxes (“Separation Payment”). The Separation Payment will
be paid out in two (2) equal lump sum payments as follows: (i) $220,000 on the
first regular payday occurring at least five business days following the later
of the Separation Date or the Effective Date of this Separation Agreement as
described below in paragraph 9.2 (ii) $220,000 on the first regular payday
occurring on or after June 1, 2020. Employee acknowledges and agrees that this
Separation Payment constitutes adequate legal consideration for the promises and
representations made by Employee in this Separation Agreement.
1.2    Stock Vesting. Employee was granted certain stock option awards (the
“Option”) under the Company’s equity incentive plans. Those awards shall remain
governed by the applicable award notices, agreements and plan documents. As of
the Separation Date, Employee will have vested in 234,375 shares of the Option
granted to Employee on June 30, 2017. The parties agree that all shares subject
to the Option that are unvested as of the Separation Date shall cease vesting,
shall be cancelled as of such date, and no further vesting shall occur. Employee
will have three (3) months following the Separation Date to exercise Employee’s
vested Option for the shares that are exercisable, pursuant to the applicable
stock option agreement.
1.3    Payment of Healthcare Premiums. Stitch Fix further agrees to continue to
pay, through December 2020, the Employer Share of your monthly premium required
to continue group health insurance coverage, under the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided
that Employee elects to continue and remains eligible for these benefits under
COBRA, and does not obtain medical coverage through another employer or
otherwise during this period. The “Employer Share” is the amount the Company


1

--------------------------------------------------------------------------------





pays for your group healthcare coverage as of the Separation Date. You will be
responsible for the portion of the COBRA premium above the Employer Share. The
Separation Payment and the Company’s payment of COBRA premiums pursuant to this
paragraph 1.3 are collectively referred to as the “Separation Package.”
2.    General Release.
2.1    Employee unconditionally, irrevocably and absolutely releases and
discharges Stitch Fix, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Stitch
Fix, past and present, as well as Stitch Fix’s employees, officers, directors,
agents, successors and assigns (collectively, “Released Parties”), from all
claims related in any way to the transactions or occurrences between them to
date, to the fullest extent permitted by law, including, but not limited to,
Employee’s employment with Stitch Fix, the termination of Employee’s employment,
and all other losses, liabilities, claims, charges, demands and causes of
action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with Employee’s employment with Stitch
Fix. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims arising under local, state or federal law, including,
but not limited to, alleged violations of the California Fair Employment and
Housing Act, the California Labor Code, the Family Medical Leave Act, the
California Family Rights Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, and all claims for attorneys’ fees, costs and expenses.
Employee expressly waives Employee’s right to recovery of any type, including
damages or reinstatement, in any administrative or court action, whether state
or federal, and whether brought by Employee or on Employee’s behalf, related in
any way to the matters released herein.
2.2    The parties acknowledge that this general release is not intended to bar
any claims that, by statute, may not be waived, such as claims for workers'
compensation benefits or unemployment insurance benefits, as applicable, or any
challenge to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Separation Agreement.
2.3    Employee understands that nothing contained in this Separation Agreement
limits Employee's ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Employee further understands that this
Separation Agreement does not limit Employee's ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Stitch Fix. This Agreement does not
limit Employee's right to receive an award for information provided to any
Government Agencies.
2.4    Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Separation Agreement and
agrees, nonetheless, that this Separation Agreement and the release contained in
it shall be and remain effective in all respects notwithstanding such different
or additional facts or the discovery of them.


2

--------------------------------------------------------------------------------





2.5    Employee declares and represents that Employee intends this Separation
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and Employee intends the
release herein to be final and complete. Employee executes this release with the
full knowledge that this release covers all possible claims against the Released
Parties, to the fullest extent permitted by law.
3.    California Civil Code Section 1542 Waiver. Employee expressly acknowledges
and agrees that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


Employee waives any right which Employee has or may have under Section 1542 to
the full extent Employee may lawfully waive such rights pertaining to this
general release of claims.
4.    Representation Concerning Filing of Legal Actions. Employee represents
that, as of the date of this Separation Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Stitch Fix or any of the other Released Parties in any court or with any
governmental agency.
5.    Confidentiality and Return of Stitch Fix Property. Employee understands
and agrees that as a condition of receiving the Separation Package in
paragraph 1, all Stitch Fix property must be returned to Stitch Fix. By signing
this Separation Agreement, Employee represents and warrants that Employee has
returned all Stitch Fix property, data and information belonging to Stitch Fix
and agrees that Employee will not use or disclose to others any confidential or
proprietary information of Stitch Fix or the Released Parties.
6.    Nondisparagement. Employee agrees that Employee will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Stitch Fix or any of the
other Released Parties.
7.    Continuing Obligations. Employee further agrees to comply with the
continuing obligations regarding confidentiality set forth in the surviving
provisions of Stitch Fix’s At-Will Employment, Confidential Information,
Inventions Assignment and Arbitration Agreement (“Confidentiality Agreement”),
previously executed by Employee, including, but not limited to, promises not to
disclose and to protect all confidential and proprietary information of the
Stitch Fix.
8.    No Admissions. By entering into this Separation Agreement, Stitch Fix and
the Released Parties make no admission that they have engaged, or are now
engaging, in any unlawful conduct. The parties understand and acknowledge that
this Separation Agreement is not an admission of liability and shall not be used
or construed as such in any legal or administrative proceeding.


3

--------------------------------------------------------------------------------





9.    Older Workers’ Benefit Protection Act. This Separation Agreement is
intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f). Employee is advised to consult with an attorney
before executing this Separation Agreement.
9.1    Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Separation Agreement;
(b) Employee has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Employee has obtained and considered
such legal counsel as Employee deems necessary; (d) Employee has been given
twenty-one (21) days to consider whether or not to enter into this Separation
Agreement (although Employee may elect not to use the full 21‑day period at
Employee’s option); and (e) by signing this Separation Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.
9.2    Revocation/Effective Date. This Separation Agreement shall not become
effective or enforceable until the eighth day after Employee signs this
Separation Agreement. In other words, Employee may revoke Employee’s acceptance
of this Separation Agreement within seven (7) days after the date Employee signs
it. Employee’s revocation must be in writing and received by email to
legal-notices@stitchfix.com (or postal mail to Stitch Fix, Legal Dept, 1
Montgomery St, Ste 1500, San Francisco, CA 94104), on or before the seventh day
in order to be effective. If Employee does not revoke acceptance within the
seven (7) day period, Employee’s acceptance of this Separation Agreement shall
become binding and enforceable on the eighth day (“Effective Date”). The
Separation Package will become due and payable in accordance with paragraph 1
above after the Effective Date, provided Employee does not revoke.
9.3    Preserved Rights of Employee. This Separation Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this Separation Agreement.
In addition, this Agreement does not prohibit Employee from challenging the
validity of this Separation Agreement’s waiver and release of claims under the
Age Discrimination in Employment Act of 1967, as amended.
10.    Affirmation. Employee affirms that other than the Separation Package
referenced herein, Employee has been paid all compensation, wages, bonuses, and
commissions due, and has been provided all leaves (paid or unpaid) and benefits
to which Employee may be entitled.
11.    Severability. In the event any provision of this Separation Agreement
shall be found unenforceable, the unenforceable provision shall be deemed
deleted and the validity and enforceability of the remaining provisions shall
not be affected thereby.
12.    Full Defense. This Separation Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by Employee in breach hereof.
13.    Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.
14.    Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of Stitch Fix’s Confidentiality Agreement previously
executed by Employee, is intended to be the entire agreement between the parties
and supersedes and cancels any and all other and


4

--------------------------------------------------------------------------------





prior agreements, written or oral, between the parties regarding this subject
matter. This Agreement may be amended only by a written instrument executed by
all parties hereto.
THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND AND AGREE TO EACH AND EVERY PROVISION CONTAINED
HEREIN. THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES SHOWN
BELOW.
Dated:
December 9, 2019
 
/s/ Paul Yee
 
 
 
Paul Yee
 
 
 
 
 
 
 
 
 
 
 
Stitch Fix, Inc.
 
 
 
 
Dated:
December 9, 2019
 
By: /s/ Jevan Soo
 
 
 
Jevan Soo
 
 
 
Chief People Officer



5